Citation Nr: 0930015	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a liver disease, to 
include cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2006, the Board remanded this case for further 
development.


FINDINGS OF FACT

The evidence of record does not establish that a liver 
disease, to include cirrhosis of the liver, began in service, 
within one year thereafter, or that this condition is 
otherwise causally related to the Veteran's active duty 
service.
	

CONCLUSION OF LAW

Liver disease, to include cirrhosis of the liver, was not 
incurred in or aggravated by service, and it may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or a Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

Prior to the initial adjudication of the Veteran's claim, he 
was provided VCAA notice in a July 2003 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and also informed him of 
the division of responsibility between the Veteran and VA for 
obtaining the required evidence.  In addition, in January 
2007, the RO sent the Veteran a letter that informed how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in March 2008.

The Veteran indicated that he received treatment for brown 
spots on his skin while at Fort Carson Colorado.  A search 
for those records produced no results.

The VCAA specifically provides that VA must make reasonable 
efforts to assist the Veteran in obtaining relevant records 
not in the custody of a federal department or agency.  
38 C.F.R. § 3.159(c)(1).  In January 2007, the Veteran had 
indicated that he received treatment for a liver condition in 
1988 through his primary care physician, Dr. Fortner.  In 
June 2007, VA sent Dr. Fortner a letter requesting that he 
provide copies of any medical records pertaining to treatment 
the Veteran received in December 1988.  Dr. Fortner did not 
respond and a second letter was sent in September 2007.  Dr. 
Fortner still did not respond and those records are not part 
of the claims folder.  In his May 2008 statement, the Veteran 
indicated that Dr. Fortner had died and the Veteran's 
attempts at locating his medical records had proved futile.  
As the multiple attempts to locate these records by both VA 
and the Veteran have been fruitless, the Board finds that 
further attempts to locate these records would be futile.  
Therefore, the Board finds that VA has no further duty to 
assist the Veteran with regard to obtaining the December 1988 
records of Dr. Fortner.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
medical records, VA medical examination results, buddy 
statements, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to presumptive service connection for the claims 
based on the theory of Agent Orange exposure, the evidence 
shows that the Veteran is seeking service connection for 
cirrhosis of the liver, which is not a disease listed under 
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  Therefore, presumptive service connection 
based on exposure to Agent Orange does not apply.  

The Board will therefore consider if direct service 
connection is warranted; that is, if service connection is 
warranted as being incurred in or aggravated by active duty - 
a task of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Veteran's June 2002 private medical records document a 
diagnosis of cirrhosis.  He received a liver transplant in 
June 2003.  So Hickson element (1) has been satisfied.  

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, cirrhosis of the 
liver could satisfy this element on a presumptive basis if 
the disease had become manifest either during the Veteran's 
service or within the one year presumptive period.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In this case, however, there is no mention of a liver 
condition in the report of the May 1971 separation 
examination and the first documentation of this diagnosis is 
from private medical records from July 2002, more than thirty 
years after the Veteran's separation from service.  The 
Veteran refers to prior treatment for a liver condition in 
December 1988, still seventeen years after his separation 
from service.  Additionally, as detailed above in the VCAA 
section, those records are not part of the claims folder and 
hearsay medical evidence will not be considered.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77).

The Veteran argues that his liver condition was caused by 
exposure to Agent Orange.  The Veteran's service treatment 
records show that he was in the Republic of Vietnam in 
February 1970 and is therefore presumed to have been exposed 
to herbicides.  Thus, Hickson element (2) is satisfied.

The third and final Hickson requirement is evidence of a 
medical nexus between the Veteran's current liver disability 
and his military service.  In a June 2003 letter, Dr. R.T.S. 
stated:

[The Veteran] has cirrhosis, in my opinion, from 
two causes.  One of them is genetic, as he is a 
heterozygote for alpha1 antitrypsin deficiency.  In 
and of itself, this condition does not lead to 
chronic liver disease and cirrhosis.   However, it 
can be a cofactor in leading to cirrhosis in the 
presence of another insult to the liver.  I believe 
the second insult to his liver may well have been 
exposure to hepato-toxins, including Agent Orange 
while he served in Vietnam.  This conclusion is 
based upon the fact that he tested negative for all 
other causes of chronic liver disease, including 
alcohol abuse, hepatitis B, hepatitis C, 
hemochromatosis, and autoimmune liver diseases.

As stated above, liver disease is not one of the conditions 
listed under 38 C.F.R. § 3.309(e).  The Secretary 
specifically determined that gastrointestinal, metabolic, and 
digestive disorders did not warrant presumptive service 
connection based on exposure to herbicides in the Republic of 
Vietnam because: 

[t]aking into account the available evidence and 
NAS' analysis, the Secretary has found that the 
credible evidence against an association between 
herbicide exposure and gastrointestinal and 
digestive disease outweighs the credible evidence 
for such an association.  

See Notice, 72 Fed. Reg. 32,395-407 (2007); see also Notice, 
68 Fed. Reg. 27,630-41 (2003); and Notice, 67 Fed. Reg. 
42,600-8 (2002).  Specifically, in the Update 2004 to the 
July 1993 report entitled "Veterans and Agent Orange: Health 
Effects of Herbicides Used in Vietnam" (VAO), NAS concluded 
that there was no information contained in the additional 
research reviewed for that update to change its conclusion 
that the medical research contained inadequate and 
insufficient evidence to establish a link between herbicide 
exposure and liver disease.

In January 2007, the Veteran underwent a VA medical 
examination in conjunction with this claim.  The VA examiner 
reviewed the Veteran's claims file, including service medical 
records, private medical records, previous VA medical 
examinations, CPRS and 2507 in conjunction with this 
examination.  The examiner confirmed a diagnosis of cirrhosis 
of the liver.  He also noted that he had reviewed the Agent 
Orange briefs and found no relationship between Agent Orange 
exposure and cirrhosis of the liver.  The VA examiner opined 
that "it is more likely than not the Veteran's cirrhosis of 
the liver is caused by alpha 1 antitrypsin deficiency."  The 
examiner also noted the Veteran's family history of liver 
disease, including a maternal uncle who was also not a 
drinker and died of liver disease.
 
Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's liver disease, 
specifically whether the Veteran's exposure to herbicides 
during his military service is implicated.  By law, the Board 
is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board finds the NAS reports to be more 
probative than Dr. R.T.S.'s June 2003 opinion.  As explained 
above, VAO and the subsequent NAS reports have failed to find 
adequate and sufficient evidence to establish a link between 
herbicide exposure and liver disease.  In reaching this 
conclusion, NAS has specifically addressed various relevant 
environmental and Vietnam-veteran studies.  Similarly, the VA 
examiner refers to a review of the Agent Orange briefs.  By 
contrast, while the Board acknowledges that the private 
physician is an associate professor of medicine in 
hepatology, the rationale he has provided for his opinion 
amounts to speculation based on the process of elimination.  
The private physician has characterized that exposure as a 
second insult to the Veteran's liver, but he has not 
explained his rationale for this characterization.  Given 
that NAS has been reviewing published studies on this matter 
for more than a decade without finding a positive 
association, this physician's conclusion that the Veteran's 
exposure to herbicides constituted an insult to his liver 
because there is no other obvious cofactor, e.g., alcohol 
abuse or hepatitis C, is not persuasive.  The Board finds the 
NAS reports more persuasive.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus between 
the Veteran's in-service herbicide exposure and his current 
liver disease.

The Veteran has alternately argued that his liver condition 
was the result of the malaria medication he received while in 
Vietnam.  However, no medical nexus opinion has been offered 
to connect his in-service malaria medication to his cirrhosis 
of the liver.  The January 2007 VA medical examiner declined 
to offer an opinion as to the likelihood that it had in this 
case, noting that he could not do so without resorting to 
mere speculation.

Accordingly, the Board concludes that the weight of the 
evidence is against the veteran's claims as to the element of 
medical nexus.  Hickson element (3) has therefore not been 
met and the Board determines that the claim for service 
connection on a direct basis fails.  

In reaching the determinations, as discussed above, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for cirrhosis of 
the liver.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for cirrhosis of the liver 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


